This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 34,162

 5 STACY ROMERO,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Stephen K. Quinn, District Judge


 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Law Offices of the Public Defender
13   Jorge A. Alvarado, Chief Public Defender
14   Kathleen T. Baldridge, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant Stacy Romero appeals from her conviction of criminal damage to

 3 property (less than $1,000). In our notice of proposed summary disposition, we

 4 proposed to affirm. Defendant has filed a memorandum in opposition, which this

 5 Court has duly considered. We do not find Defendant’s arguments persuasive, and

 6 therefore, we affirm.

 7   {2}   Defendant’s sole contention on appeal is that there was insufficient evidence

 8 to support her conviction. [DS 3] We hold that there was sufficient evidence. Alex

 9 Romero testified that, while he was home on September 13, 2012, he heard a loud

10 noise that sounded like glass shattering; he went to the front of his house and saw a

11 window had been shattered by a brick, which was similar to the bricks that were in

12 front of his house; and he observed Defendant getting into her BMW and driving

13 away in a hurry. [DS 2; MIO 1, 3; RP 31] Mr. Romero further testified that the

14 damage to his window was less than $1,000. [RP 31]

15   {3}   In her memorandum in opposition, Defendant continues to argue that this

16 evidence was insufficient to support her conviction because she testified that she did

17 not throw the brick, nobody saw her with a brick, she had no reason to throw the

18 brick, and the officer who investigated the case did not check the brick for

19 fingerprints. [MIO 3; see also DS 2-3] However, she provides no authority that


                                             2
 1 would permit this Court to reweigh the evidence in the manner that she proposes.

 2   {4}   As we stated in our notice, we view the evidence in the light most favorable to

 3 the verdict, indulge all reasonable inferences and resolve all conflicts in the evidence

 4 in favor of that verdict, and do not reweigh the evidence. See State v. Cunningham,

 5 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176; State v. Collins,

 6 2007-NMCA-106, ¶ 29, 142 N.M. 419, 166 P.3d 480. “Contrary evidence supporting

 7 acquittal does not provide a basis for reversal because the [factfinder] is free to reject

 8 [the d]efendant’s version of the facts.” State v. Rojo, 1999-NMSC-001, ¶ 19, 126

 9 N.M. 438, 971 P.2d 829. Accordingly, we hold that the evidence was sufficient.

10   {5}   For the reasons stated in this opinion and in our notice of proposed summary

11 disposition, we affirm.

12   {6}   IT IS SO ORDERED.


13                                                 ________________________________
14                                                 JAMES J. WECHSLER, Judge


15 WE CONCUR:


16 ________________________________
17 MICHAEL D. BUSTAMANTE, Judge



18 ________________________________

                                               3
1 MICHAEL E. VIGIL, Judge




                            4